Title: The American Commissioners to [Jonathan Williams, Jr.], 19 July 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Williams, Jonathan Jr.


Sir
Paris 19th July 1777.
Yours of the 24th we received and have wrote M. Morris requiring a Copy of his Commission. This with the Steps you have taken is all that at Present, appears necessary. You may take Capt. Thompson’s Paper; But make no Discount; and Hold it in your hands untill further Orders. As to the Duc de Chartres We submit the Price of her to your Judgement which must be better than any thing we Can form at this Distance; only desiring you to determine on her or some other as the Season Advances. Previous to our Directing how the Bills for the Cloth shall be drawn, tell us the Amount And the Terms you Agreed on for Payment and what Discount for ready money, on the Receipt of which, we will instantly give you our Directions. Your bill for 1200 on Capt. Johnsons Account Shall be duly honoured. We are glad to hear you are like to have the Cloaths in Season and at a good Rate. You will attend to the Cloath that it be good as That you have received Samples of. We Are with Respect Sir, Your most obedient and very Humble Servants
B. FranklinSilas Deane
Copy
  
Notations: Benjn. Franklin & Silas Deane to (19 July 1777) / Discount on the Cloath
